Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 21-29 in the reply filed on 5/17/22 is acknowledged.

Information Disclosure Statement
	The information disclosure statement filed 11/22/21 has been considered.

Oath/Declaration
	Oath/Declaration filed on 1/8/21 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong (U.S. Patent Publication No. 2014/0045330).
Referring to figures 1-6, Tong teaches a semiconductor structure, comprising:
a substrate (see paragraph# 23), it is inherent that the substrate is formed below the dielectric layer (102);
a first dielectric layer (102) on the substrate, the first dielectric layer (102) comprising a contact structure ((106/108) embedded therein, the contact structure comprising a conductive line (108);
a self-assembled monolayer (110) on the conductive line (108); and
a second dielectric layer (112) on the first dielectric layer (102) and the conductive line (108),
wherein the self-assembled monolayer (110) is chemically bonded to the conductive line (108) and the second dielectric layer (112, see figure 6, paragraphs# 27-42).
Regarding to claim 2, wherein the self-assembled monolayer (110) comprises self-assembly molecules each having a first group on one end capable of binding to the conductive line (108) and a second group on the other end capable of binding to the second dielectric layer (112, see figure 6, paragraphs# 28-42).
Regarding to claim 3, wherein the self- assembly molecules are represented by the following formula (1):
X-L-Q 
 wherein:
X is thiol, amine, selenol, isocyanide, carboxylic acid, hydroxamince acid, phosphonic acid, pyridine, dipyridine or terpyridine;
Q is alkoxy silane, chlorosilane or trichlorosilicon; and
L is alkylene (see paragraphs# 28-41).
Regarding to claim 4, wherein L is methylene, ethylene or propylene (see paragraphs# 28-41).
Regarding to claim 5, wherein Q is trimethoxy silane (see paragraphs# 28-41).
Regarding to claim 6, wherein the self-assembly molecules comprise thiol trimethoxysilane, (3-aminopropyl)trimethoxysilane or 3- mercaptopropionic acid (see paragraphs# 28-41).
Regarding to claim 7, wherein the self-assembled monolayer has a thickness ranging from about 1 nm to about 6 nm (see paragraph# 27).
Regarding to claim 8, wherein the conductive line comprises copper, aluminum, tungsten, cobalt, silver, gold, CoW, CoF, CoSi or alloys thereof (see paragraphs# 26).
Regarding to claim 9, wherein the contact structure further comprises a diffusion barrier (106) surrounding the conductive line (108), the diffusion barrier contacting the first dielectric layer (102, see figure 6).
Regarding to claim 10, wherein the diffusion barrier comprises titanium (Ti), tantalum (Ta), ruthenium, titanium nitride (TiN), tantalum nitride (TiN), Ti/TiN or Ta/TaN (see paragraph# 25).
Regarding to claim 21, a semiconductor structure, comprising:
a first dielectric layer (102) comprising a contact structure (106/108), the contact structure comprising a diffusion barrier (106) and a conductive line (108) surrounded by the diffusion barrier (106, see figure 4);
a second dielectric layer (112) over the first dielectric layer (102) and the contact structure (106/108); and
a self-assembled monolayer (110) between the conductive line (108) and the second dielectric layer (112), wherein the self-assembled monolayer (110) is formed from a compound having the following formula (1): X-L-Q (I) 
wherein: X is thiol, amine, selenol, isocyanide, carboxylic acid, hydroxamince acid, phosphonic acid, pyridine, dipyridine or terpyridine;
Q is alkoxy silane, chlorosilane or trichlorosilicon; and
L is alkylene (see paragraphs# 28-41).
Regarding to claim 22, wherein L is methylene, ethylene or propylene (see paragraphs# 28-41).
Regarding to claim 23, wherein the compound of formula (I) comprises thiol trimethoxysilane, (3-aminopropy])trimethoxysilane or 3- mercaptopropionic acid (see paragraphs# 28-41).
Regarding to claim 24, wherein the diffusion barrier comprises titanium, tantalum, ruthenium, titanium nitride, tantalum nitride or combinations thereof (see paragraph# 25).
Regarding to claim 25, wherein the conductive line comprises copper or a copper alloy (see paragraph# 26).
Regarding to claim 26, a semiconductor structure, comprising:
a copper-containing feature (108, see paragraph# 26) in a first dielectric layer (102), the copper-containing feature (108) having a top surface coplanar with a top surface of the first dielectric layer (see figure 4);
a self-assembled monolayer (110, see figure 5) on the top surface of the copper-containing feature (108); and
a second dielectric layer (112) on the self-assembled monolayer (110),
wherein the self-assembled monolayer (110) are formed from self-assembly molecules each having a head group covalently bonded to copper in the copper-containing feature and an end group covalently bonded to the second dielectric layer (see figure 6, see paragraphs# 28-41).
Regarding to claim 27, wherein the head group comprises thiol, selenol, isocyanide, carboxylic acid, hydroxaminc acid, phosphonic acid, pyridine, dipyridine or terpyridine (see paragraphs# 28-41).
Regarding to claim 28, wherein the end group comprises alkoxy silane, chlorosilane or trichlorosilicon (see paragraphs# 28-41).
Regarding to claim 29, wherein the head group is coupled to the end group through a linker, wherein the linker is a C1-C6 alkylene group (see paragraphs# 28-41).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (U.S. Patent Publication No. 2014/0045330) as applied to claims 1-10, 21-29 above, in view of Kuo et al. (U.S. Patent Publication No. 2014/0231998).
Tong teaches a semiconductor structure, comprising:
a substrate (see paragraph# 23), it is inherent that the substrate is formed below the dielectric layer (102);
a first dielectric layer (SiO2, 102) on the substrate (see paragraphs# 4, 23), the first dielectric layer (102) comprising a contact structure ((106/108) embedded therein, the contact structure comprising a conductive line (108);
a self-assembled monolayer (110) on the conductive line (108); and
a second dielectric layer (112, silicon carbide) on the first dielectric layer (102) and the conductive line (108).
However, the reference does not clearly teach the first dielectric layer and the second dielectric layer independently comprise silicon oxide, tetraethylorthosilicate oxide, silicate glass, borophosphosilicate glass, fluorosilica glass, phosphosilicate glass or boron doped silicon glass.
Kuo et al. teaches forming a first ILD (104) and forming a second dielectric layer (104) on the first ILD and the conductive line (108, see figure 16, paragraphs# 12, 25, 54).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made would provide first dielectric layer and the second dielectric layer independently comprise silicon oxide, tetraethylorthosilicate oxide, silicate glass, borophosphosilicate glass, fluorosilica glass, phosphosilicate glass or boron doped silicon glass in Tong et al. as taught by Kuo et al. because choosing an optimum material to form a dielectric layer to form a desired semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893